 1 Eugene P. Ramirez (State Bar No. 134865)
    epr@manningllp.com
 2 Angela M. Powell (State Bar No. 191876)
    amp@manningllp.com
 3 Michael Watts (State Bar No. 312210)
    mrw@manningllp.com
 4 MANNING & KASS
     ELLROD, RAMIREZ, TRESTER LLP
                       th
 5 801 S. Figueroa St, 15 Floor
   Los Angeles, California 90017-3012
 6 Telephone: (213) 624-6900
   Facsimile: (213) 624-6999
 7
   Attorneys for Defendant, CITY OF
 8 GARDENA
 9                        UNITED STATES DISTRICT COURT
10         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12 JONATHON WELLMAN, an                          Case No. 2:18-CV-10377-CBM KES
   individual; and LARRY BROOKS, JR.
13 an individual,                                [District Judge Consuelo B. Marshall
                                                 Magistrate Judge Karen E. Scott]
14               Plaintiff,
15         v.                                    [Discovery Document: Referred to
                                                 Magistrate Judge Karen E. Scott]
16 CITY OF GARDENA; EL DORADO
   ENTERPRISES, INC., and DOES 1                 ORDER RE STIPULATED
17 through 10, inclusive,                        PROTECTIVE ORDER
18               Defendant.
19
20 1.      A. PURPOSES AND LIMITATIONS
21         Discovery in this action is likely to involve production of confidential,
22 proprietary, or private information for which special protection from public
23 disclosure and from use for any purpose other than prosecuting this litigation may
24 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
25 enter the following Stipulated Protective Order. The parties acknowledge that this
26 Order does not confer blanket protections on all disclosures or responses to
27 discovery and that the protection it affords from public disclosure and use extends
28 only to the limited information or items that are entitled to confidential treatment
                                                                Case No. 2:18-CV-10377-CBM KES
                                STIPULATED PROTECTIVE ORDER
 1 under the applicable legal principles. The parties further acknowledge, as set forth in
 2 Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 3 file confidential information under seal; Civil Local Rule 79-5 sets forth the
 4 procedures that must be followed and the standards that will be applied when a party
 5 seeks permission from the court to file material under seal.
 6         B. GOOD CAUSE STATEMENT
 7         This action is likely to involve trade secrets, law enforcement reports, law
 8 enforcement personnel records, medical records and other private and/or proprietary
 9 information for which special protection from public disclosure and from use for
10 any purpose other than prosecution of this action is warranted. Such confidential and
11 proprietary materials and information consist of, among other things, law
12 enforcement reports, law enforcement personnel records, medical records,
13 confidential business or financial information, information regarding confidential
14 business practices, commercial information (including information implicating
15 privacy rights of third parties), information otherwise generally unavailable to the
16 public, or which may be privileged or otherwise protected from disclosure under
17 state or federal statutes, court rules, case decisions, or common law. Accordingly, to
18 expedite the flow of information, to facilitate the prompt resolution of disputes over
19 confidentiality of discovery materials, to adequately protect information the parties
20 are entitled to keep confidential, to ensure that the parties are permitted reasonable
21 necessary uses of such material in preparation for and in the conduct of trial, to
22 address their handling at the end of the litigation, and serve the ends of justice, a
23 protective order for such information is justified in this matter. It is the intent of the
24 parties that information will not be designated as confidential for tactical reasons
25 and that nothing be so designated without a good faith belief that it has been
26 maintained in a confidential, non-public manner, and there is good cause why it
27 should not be part of the public record of this case.
28

                                                2                 Case No. 2:18-CV-10377-CBM KES
                                 STIPULATED PROTECTIVE ORDER
 1 2.      DEFINITIONS
 2         2.1   Action: Jonathan Wellman, et al. v. City of Gardena, et al., 2:18-cv-
 3 10377-CBM-KES
 4         2.2   Challenging Party: a Party or Non-Party that challenges the designation
 5 of information or items under this Order.
 6         2.3   "CONFIDENTIAL" Information or Items: information (regardless of
 7 how it is generated, stored or maintained) or tangible things that qualify for
 8 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 9 the Good Cause Statement.
10         2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
11 their support staff).
12         2.5   Designating Party: a Party or Non-Party that designates information or
13 items that it produces in disclosures or in responses to discovery as
14 "CONFIDENTIAL."
15         2.6   Disclosure or Discovery Material: all items or information, regardless
16 of the medium or manner in which it is generated, stored, or maintained (including,
17 among other things, testimony, transcripts, and tangible things), that are produced or
18 generated in disclosures or responses to discovery in this matter.
19         2.7   Expert: a person with specialized knowledge or experience in a matter
20 pertinent to the litigation who has been retained by a Party or its counsel to serve as
21 an expert witness or as a consultant in this Action.
22         2.8   House Counsel: attorneys who are employees of a party to this Action.
23 House Counsel does not include Outside Counsel of Record or any other outside
24 counsel.
25         2.9   Non-Party: any natural person, partnership, corporation, association, or
26 other legal entity not named as a Party to this action.
27         2.10 Outside Counsel of Record: attorneys who are not employees of a party
28 to this Action but are retained to represent or advise a party to this Action and have

                                               3                Case No. 2:18-CV-10377-CBM KES
                                STIPULATED PROTECTIVE ORDER
 1 appeared in this Action on behalf of that party or are affiliated with a law firm which
 2 has appeared on behalf of that party, and includes support staff.
 3         2.11 Party: any party to this Action, including all of its officers, directors,
 4 employees, consultants, retained experts, and Outside Counsel of Record (and their
 5 support staffs).
 6         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 7 Discovery Material in this Action.
 8         2.13 Professional Vendors: persons or entities that provide litigation support
 9 services (e.g., photocopying, videotaping, translating, preparing exhibits or
10 demonstrations, and organizing, storing, or retrieving data in any form or medium)
11 and their employees and subcontractors.
12         2.14 Protected Material: any Disclosure or Discovery Material that is
13 designated as "CONFIDENTIAL."
14         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
15 from a Producing Party.
16 3.      SCOPE
17         The protections conferred by this Stipulation and Order cover not only
18 Protected Material (as defined above), but also (1) any information copied or
19 extracted from Protected Material; (2) all copies, excerpts, summaries, or
20 compilations of Protected Material; and (3) any testimony, conversations, or
21 presentations by Parties or their Counsel that might reveal Protected Material.
22         Any use of Protected Material at trial shall be governed by the orders of the
23 trial judge. This Order does not govern the use of Protected Material at trial.
24 4.      DURATION
25         Even after final disposition of this litigation, the confidentiality obligations
26 imposed by this Order shall remain in effect until a Designating Party agrees
27 otherwise in writing or a court order otherwise directs. Final disposition shall be
28 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with

                                                4                 Case No. 2:18-CV-10377-CBM KES
                                 STIPULATED PROTECTIVE ORDER
 1 or without prejudice; and (2) final judgment herein after the completion and
 2 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 3 including the time limits for filing any motions or applications for extension of time
 4 pursuant to applicable law.
 5 5.      DESIGNATING PROTECTED MATERIAL
 6         5.1   Exercise of Restraint and Care in Designating Material for Protection.
 7 Each Party or Non-Party that designates information or items for protection under
 8 this Order must take care to limit any such designation to specific material that
 9 qualifies under the appropriate standards. The Designating Party must designate for
10 protection only those parts of material, documents, items, or oral or written
11 communications that qualify so that other portions of the material, documents,
12 items, or communications for which protection is not warranted are not swept
13 unjustifiably within the ambit of this Order.
14         Mass, indiscriminate, or routinized designations are prohibited. Designations
15 that are shown to be clearly unjustified or that have been made for an improper
16 purpose (e.g., to unnecessarily encumber the case development process or to impose
17 unnecessary expenses and burdens on other parties) may expose the Designating
18 Party to sanctions.
19         If it comes to a Designating Party’s attention that information or items that it
20 designated for protection do not qualify for protection, that Designating Party must
21 promptly notify all other Parties that it is withdrawing the inapplicable designation.
22         5.2   Manner and Timing of Designations. Except as otherwise provided in
23 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
24 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
25 under this Order must be clearly so designated before the material is disclosed or
26 produced.
27         Designation in conformity with this Order requires:
28               (a)     for information in documentary form (e.g., paper or electronic

                                               5                 Case No. 2:18-CV-10377-CBM KES
                                 STIPULATED PROTECTIVE ORDER
 1 documents, but excluding transcripts of depositions or other pretrial or trial
 2 proceedings), that the Producing Party affix at a minimum, the legend
 3 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 4 contains protected material. If only a portion or portions of the material on a page
 5 qualifies for protection, the Producing Party also must clearly identify the protected
 6 portion(s) (e.g., by making appropriate markings in the margins).
 7         A Party or Non-Party that makes original documents available for inspection
 8 need not designate them for protection until after the inspecting Party has indicated
 9 which documents it would like copied and produced. During the inspection and
10 before the designation, all of the material made available for inspection shall be
11 deemed "CONFIDENTIAL." After the inspecting Party has identified the
12 documents it wants copied and produced, the Producing Party must determine which
13 documents, or portions thereof, qualify for protection under this Order. Then, before
14 producing the specified documents, the Producing Party must affix the
15 "CONFIDENTIAL legend" to each page that contains Protected Material. If only a
16 portion or portions of the material on a page qualifies for protection, the Producing
17 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
18 markings in the margins).
19               (b)    for testimony given in depositions that the Designating Party
20 identify the Disclosure or Discovery Material on the record, before the close of the
21 deposition all protected testimony.
22               (c)    for information produced in some form other than documentary
23 and for any other tangible items, that the Producing Party affix in a prominent place
24 on the exterior of the container or containers in which the information is stored the
25 legend "CONFIDENTIAL." If only a portion or portions of the information warrants
26 protection, the Producing Party, to the extent practicable, shall identify the protected
27 portion(s).
28         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent

                                               6                Case No. 2:18-CV-10377-CBM KES
                                STIPULATED PROTECTIVE ORDER
 1 failure to designate qualified information or items does not, standing alone, waive
 2 the Designating Party’s right to secure protection under this Order for such material.
 3 Upon timely correction of a designation, the Receiving Party must make reasonable
 4 efforts to assure that the material is treated in accordance with the provisions of this
 5 Order.
 6 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
 7         6.1   Timing of Challenges. Any Party or Non-Party may challenge a
 8 designation of confidentiality at any time that is consistent with the Court’s
 9 Scheduling Order.
10         6.2   Meet and Confer. The Challenging Party shall initiate the dispute
11 resolution process under Local Rule 37.1 et seq. or follow the procedures for
12 informal, telephonic discovery hearings on the Court's website.
13         6.3   The burden of persuasion in any such challenge proceeding shall be on
14 the Designating Party. Frivolous challenges, and those made for an improper
15 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
16 parties) may expose the Challenging Party to sanctions. Unless the Designating
17 Party has waived or withdrawn the confidentiality designation, all parties shall
18 continue to afford the material in question the level of protection to which it is
19 entitled under the Producing Party’s designation until the Court rules on the
20 challenge.
21 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
22         7.1   Basic Principles. A Receiving Party may use Protected Material that is
23 disclosed or produced by another Party or by a Non-Party in connection with this
24 Action only for prosecuting, defending, or attempting to settle this Action. Such
25 Protected Material may be disclosed only to the categories of persons and under the
26 conditions described in this Order. When the Action has been terminated, a
27 Receiving Party must comply with the provisions of section 13 below (FINAL
28 DISPOSITION).

                                               7                Case No. 2:18-CV-10377-CBM KES
                                STIPULATED PROTECTIVE ORDER
 1        Protected Material must be stored and maintained by a Receiving Party at a
 2 location and in a secure manner that ensures that access is limited to the persons
 3 authorized under this Order.
 4        7.2    Disclosure of "CONFIDENTIAL" Information or Items. Unless
 5 otherwise ordered by the court or permitted in writing by the Designating Party, a
 6 Receiving Party may disclose any information or item designated
 7 "CONFIDENTIAL" only to:
 8               (a)   the Receiving Party's Outside Counsel of Record in this Action,
 9 as well as employees of said Outside Counsel of Record to whom it is reasonably
10 necessary to disclose the information for this Action;
11               (b)   the officers, directors, and employees (including House Counsel)
12 ofthe Receiving Party to whom disclosure is reasonably necessary for this Action;
13               (c)   Experts (as defined in this Order) of the Receiving Party to
14 whom disclosure is reasonably necessary for this Action and who have signed the
15 "Acknowledgment and Agreement to Be Bound" (Exhibit A);
16               (d)   the court and its personnel;
17               (e)   court reporters and their staff;
18               (f)   professional jury or trial consultants, mock jurors, and
19 Professional Vendors to whom disclosure is reasonably necessary for this Action
20 and who have signed the "Acknowledgment and Agreement to Be Bound" (Exhibit
21 A);
22               (g)   the author or recipient of a document containing the information
23 or a custodian or other person who otherwise possessed or knew the information;
24               (h)   during their depositions, witnesses ,and attorneys for witnesses,
25 in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
26 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
27 they will not be permitted to keep any confidential information unless they sign the
28 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

                                               8               Case No. 2:18-CV-10377-CBM KES
                               STIPULATED PROTECTIVE ORDER
 1 agreed by the Designating Party or ordered by the court. Pages of transcribed
 2 deposition testimony or exhibits to depositions that reveal Protected Material may
 3 be separately bound by the court reporter and may not be disclosed to anyone except
 4 as permitted under this Stipulated Protective Order; and
 5                (i)   any mediator or settlement officer, and their supporting
 6 personnel, mutually agreed upon by any of the parties engaged in settlement
 7 discussions.
 8 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 9 IN OTHER LITIGATION
10         If a Party is served with a subpoena or a court order issued in other litigation
11 that compels disclosure of any information or items designated in this Action as
12 “CONFIDENTIAL,” that Party must:
13                (a)   promptly notify in writing the Designating Party. Such
14 notification shall include a copy of the subpoena or court order;
15                (b)   promptly notify in writing the party who caused the subpoena or
16 order to issue in the other litigation that some or all of the material covered by the
17 subpoena or order is subject to this Protective Order. Such notification shall include
18 a copy of this Stipulated Protective Order; and
19                (c)   cooperate with respect to all reasonable procedures sought to be
20 pursued by the Designating Party whose Protected Material may be affected.
21         If the Designating Party timely seeks a protective order, the Party served with
22 the subpoena or court order shall not produce any information designated in this
23 action as "CONFIDENTIAL" before a determination by the court from which the
24 subpoena or order issued, unless the Party has obtained the Designating Party’s
25 permission. The Designating Party shall bear the burden and expense of seeking
26 protection in that court of its confidential material and nothing in these provisions
27 should be construed as authorizing or encouraging a Receiving Party in this Action
28 to disobey a lawful directive from another court.

                                               9                 Case No. 2:18-CV-10377-CBM KES
                                STIPULATED PROTECTIVE ORDER
 1 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 2 PRODUCED IN THIS LITIGATION
 3               (a)    The terms of this Order are applicable to information produced
 4 by aNon-Party in this Action and designated as "CONFIDENTIAL." Such
 5 information produced by Non-Parties in connection with this litigation is protected
 6 by the remedies and relief provided by this Order. Nothing in these provisions
 7 should be construed as prohibiting a Non-Party from seeking additional protections.
 8               (b)    In the event that a Party is required, by a valid discovery request,
 9 to produce a Non-Party’s confidential information in its possession, and the Party is
10 subject to an agreement with the Non-Party not to produce the Non-Party’s
11 confidential information, then the Party shall:
12                      (1)   promptly notify in writing the Requesting Party and the
13 Non-Party that some or all of the information requested is subject to a
14 confidentiality agreement with a Non-Party;
15                      (2)   promptly provide the Non-Party with a copy of the
16 Stipulated Protective Order in this Action, the relevant discovery request(s), and a
17 reasonably specific description of the information requested; and
18                      (3)   make the information requested available for inspection by
19 the Non-Party, if requested.
20               (c)    If the Non-Party fails to seek a protective order from this court
21 within 14 days of receiving the notice and accompanying information, the Receiving
22 Party may produce the Non-Party’s confidential information responsive to the
23 discovery request. If the Non-Party timely seeks a protective order, the Receiving
24 Party shall not produce any information in its possession or control that is subject to
25 the confidentiality agreement with the Non-Party before a determination by the
26 court. Absent a court order to the contrary, the Non-Party shall bear the burden and
27 expense of seeking protection in this court of its Protected Material.
28

                                              10                Case No. 2:18-CV-10377-CBM KES
                                STIPULATED PROTECTIVE ORDER
 1 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3 Protected Material to any person or in any circumstance not authorized under this
 4 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 5 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 6 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 7 persons to whom unauthorized disclosures were made of all the terms of this Order,
 8 and (d) request such person or persons to execute the "Acknowledgment and
 9 Agreement to Be Bound" that is attached hereto as Exhibit A.
10 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11 PROTECTED MATERIAL
12         When a Producing Party gives notice to Receiving Parties that certain
13 inadvertently produced material is subject to a claim of privilege or other protection,
14 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
15 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
16 may be established in an e-discovery order that provides for production without
17 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
18 as the parties reach an agreement on the effect of disclosure of a communication or
19 information covered by the attorney-client privilege or work product protection, the
20 parties may incorporate their agreement in the stipulated protective order submitted
21 to the court.
22 12.     MISCELLANEOUS
23         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
24 person to seek its modification by the Court in the future.
25         12.2 Right to Assert Other Objections. By stipulating to the entry of this
26 Protective Order no Party waives any right it otherwise would have to object to
27 disclosing or producing any information or item on any ground not addressed in this
28 Stipulated Protective Order. Similarly, no Party waives any right to object on any

                                              11                 Case No. 2:18-CV-10377-CBM KES
                                STIPULATED PROTECTIVE ORDER
 1 ground to use in evidence of any of the material covered by this Protective Order.
 2         12.3 Filing Protected Material. A Party that seeks to file under seal any
 3 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 4 only be filed under seal pursuant to a court order authorizing the sealing of the
 5 specific Protected Material at issue. If a Party's request to file Protected Material
 6 under seal is denied by the court, then the Receiving Party may file the information
 7 in the public record unless otherwise instructed by the court.
 8 13.     FINAL DISPOSITION
 9         After the final disposition of this Action, as defined in paragraph 4, within 60
10 days of a written request by the Designating Party, each Receiving Party must return
11 all Protected Material to the Producing Party or destroy such material. As used in
12 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
13 summaries, and any other format reproducing or capturing any of the Protected
14 Material. Whether the Protected Material is returned or destroyed, the Receiving
15 Party must submit a written certification to the Producing Party (and, if not the same
16 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
17 (by category, where appropriate) all the Protected Material that was returned or
18 destroyed and (2) affirms that the Receiving Party has not retained any copies,
19 abstracts, compilations, summaries or any other format reproducing or capturing any
20 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
21 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
22 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
23 reports, attorney work product, and consultant and expert work product, even if such
24 materials contain Protected Material. Any such archival copies that contain or
25 constitute Protected Material remain subject to this Protective Order as set forth in
26 Section 4 (DURATION).
27
28

                                               12               Case No. 2:18-CV-10377-CBM KES
                                STIPULATED PROTECTIVE ORDER
 1 14.    Any violation of this Order may be punished by any and all appropriate
 2 measures including, without limitation, contempt proceedings and/or monetary
 3 sanctions.
 4        ///
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            13              Case No. 2:18-CV-10377-CBM KES
                              STIPULATED PROTECTIVE ORDER
 1        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2 DATED: February 6, 2019        MANNING & KASS
                                  ELLROD, RAMIREZ, TRESTER LLP
 3
 4
 5                                By:         /s/ Michael R. Watts
 6                                      Eugene P. Ramirez
                                        Angela M. Powell
 7
                                        Michael R. Watts
 8                                      Attorneys for Defendant, CITY OF
 9                                      GARDENA

10 DATED: February 6, 2019        PLC LAW GROUP, APC
11
12
                                  By:         /s/ Peter L. Carr, IV
13
                                        Peter L. Carr, IV
14                                      Attorneys for Plaintiffs, JONATHON
15                                      WELLMAN, an individual; and LARRY
                                        BROOKS, JR. an individual,
16
     DATED: February 6, 2019      LIPSITZ, GREEN, SCIME, CAMBRIA LLP
17
18
19
                                  By:         /s/ Jonathan W. Brown
20                                      Jonathan W. Brown
21                                      Attorneys for Defendant, El Dorado
                                        Enterprises, Inc.,
22
23
24     IT IS SO ORDERED.
25
       DATED: February 11, 2019
26                                      ______________________________
                                        Hon. Karenn E. Scott
27
                                        United States Magistrate Judge
28

                                        14               Case No. 2:18-CV-10377-CBM KES
                           STIPULATED PROTECTIVE ORDER
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3 I, _____________________________ [print or type full name], of
 4 _________________ [print or type full address], declare under penalty of perjury
 5 that I have read in its entirety and understand the Stipulated Protective Order that
 6 was issued by the United States District Court for the Central District of California
 7 on [date] in the case of ___________ [insert formal name of the case and the
 8 number and initials assigned to it by the court]. I agree to comply with and to be
 9 bound by all the terms of this Stipulated Protective Order and I understand and
10 acknowledge that failure to so comply could expose me to sanctions and punishment
11 in the nature of contempt. I solemnly promise that I will not disclose in any manner
12 any information or item that is subject to this Stipulated Protective Order to any
13 person or entity except in strict compliance with the provisions of this Order.
14 I further agree to submit to the jurisdiction of the United States District Court for the
15 Central District of California for enforcing the terms of this Stipulated Protective
16 Order, even if such enforcement proceedings occur after termination of this action.
17 I hereby appoint __________________________ [print or type full name] of
18 _______________________________________ [print or type full address and
19 telephone number] as my California agent for service of process in connection with
20 this action or any proceedings related to enforcement of this Stipulated Protective
21 Order.
22 Date: ______________________________________
23 City and State where sworn and signed: _________________________________
24
25 Printed name: _______________________________
26
27 Signature: __________________________________
28

                                               15               Case No. 2:18-CV-10377-CBM KES
                                STIPULATED PROTECTIVE ORDER
